Citation Nr: 0333271	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  91-56 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of receiving benefits 
from the Department of Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	M.B. Roberts, Attorney

Appellee represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The veteran had active service from May 1951 to April 1960, 
and he died in March 1980.  

This is a contested claim.  The appellant is the legal widow 
of the veteran.  The appellee has been recognized by VA as 
the veteran's surviving spouse on the basis of a "deemed 
valid" marriage to the veteran.  Contested claims procedures 
have been followed in this case.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an adjudicatory determination by the San 
Francisco, California, Regional Office (RO) of VA; 
jurisdiction over the veteran's claims file was subsequently 
transferred to the RO in Oakland, California.  

In recent arguments submitted to the Board, the appellant's 
representative has raised the question of whether her initial 
claim in 1988 for death pension benefits should also be 
recognized and adjudicated as a claim for Dependency and 
Indemnity Compensation (DIC) benefits, including 
consideration of the provisions of 38 U.S.C.A. § 1318 (West 
2002).  Unless and until the appellant is recognized by VA as 
the veteran's surviving spouse, the question of her 
entitlement to DIC benefits is moot.  If that recognition is 
subsequently granted to the appellant, the question of her 
entitlement to DIC benefits can be addressed at that time.  




REMAND

The Board denied the appellant' s claim seeking recognition 
by VA as the veteran's surviving spouse in a decision dated 
November 9, 2001.  Subsequently, an appeal was initiated to 
the U. S. Court of Appeals for Veterans Claims (Court).  In 
February 2003, the Court granted a joint motion of the 
parties, vacated the Board's decision, and remanded the 
matter for action consistent with the motion of the parities.  

The basis for the Joint Motion was the alleged failure of VA 
to comply with the notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  A review of the current record has 
disclosed to the Board that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and explained in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) have not been satisfied.  

Accordingly, this appeal is remanded to the RO for the 
following actions:  

1.  The RO should issue a letter to the 
both parties and their representatives 
providing them with the notice required 
under 38 U.S.C. § 5103(a).  This letter 
should also inform both parties and their 
representatives that any information and 
evidence submitted in response to the 
letter must be received by the RO within 
one year of the RO's letter and that the 
party should inform the RO if she desires 
to waive the one-year period for 
response.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the either party.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
either party, it should so inform the 
party in interest and her representative 
and request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate evidentiary 
development has been completed, the RO 
should then review all of the relevant 
evidence and readjudicate the claim 
seeking recognition of the appellant as 
the veteran's surviving spouse.  

Contested claim procedures should be followed at all times, 
and both the appellant and the appellee, and their 
representatives, should be informed of the RO's 
determinations and the reasons and bases therefore through 
the issuance of a supplemental statement of the case.  In 
accordance with proper appellate procedures, the case should 
then be returned to the Board for further appellate 
consideration.  The appellant and appellee need take no 
further action unless otherwise informed, but either may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  Cf. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




